POPE, Justice.
Plaintiff, Chester R. Morris, has appealed from a summary judgment. The basis for the judgment was res judicata, which may be presented by a motion for summary judgment. Gardner v. Martin, 162 Tex. 156, 345 S.W.2d 274. Defendants’ motion showed that the 53rd District Court of Travis County, on December 29, 1960, entered a summary judgment against Morris on the same action here asserted. The Supreme Court of Texas has declared that judgment a final one with respect to the University of Texas, the State of Texas, Arno Nowatny, Carl Bredt, deceased, and Paul White. University of Texas v. Morris, 163 Tex. 130, 352 S.W.2d 947. Notwithstanding that final judgment, Morris filed this action, the same one against the same parties, in Bexar County. The plea was properly sustained. Morris v. Johnson, Tex.Civ.App., 348 S.W.2d 228.
The judgment is affirmed.